Filed 6/4/02 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2002 ND 91







State of North Dakota, 		Plaintiff and Appellee



v.



Jonathon Ray Moore 

a/k/a Jonathan Ray Moore, 		Defendant and Appellant







No. 20010255







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Ladd R. Erickson, Assistant State’s Attorney, 210 2nd Avenue Northwest, Mandan, N.D. 58554, for plaintiff and appellee.



Paul Henry Myerchin, P.O. Box 995, Bismarck, N.D. 58502-0995, for defendant and appellant.



Chad R. McCabe, Vinje Law Firm, 523 North 4th Street, Bismarck, N.D. 58501-4055, for amicus curiae National Association of Criminal Defense Lawyers.

State v. Moore

No. 20010255



Per Curiam.

[¶1]	Jonathon Ray Moore appealed from a criminal judgment entered on jury verdicts finding him guilty of theft of property, fleeing or attempting to elude a police officer, and reckless driving.  We conclude the trial court did not abuse its discretion in ordering a joint trial of Moore and his brother or in admitting in evidence photographs of his fingerprints.  Moore’s unsuccessful motion in limine to exclude fingerprint evidence under the standards articulated in 
Daubert v. Merrell Dow Pharm., Inc.
, 509 U.S. 579 (1993) and 
Kumho Tire Co. v. Carmichael
, 526 U.S. 137 (1999), was untimely, and by failing to object to admission of the evidence at trial, Moore failed to preserve the issue for appellate review.  
See
 
State v. Entzi
, 2000 ND 148, ¶¶ 16, 20, 615 N.W.2d 145.  We affirm the judgment under N.D.R.App.P. 35.1(a)(4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring

Carol Ronning Kapsner